Citation Nr: 1232590	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-29 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for herniated nucleus pulposus of the cervical spine.

2.  Entitlement to a disability rating in excess of 10 percent for hypertension.

3.  Entitlement to a compensable disability rating for bilateral hearing loss.

4.  Entitlement to a disability rating in excess of 10 percent for status post anterior cruciate ligament tear, right knee.

5.  Entitlement to a disability rating in excess of 10 percent for bunion, right great toe, with hallux valgus.

6.  Entitlement to a compensable disability rating for status post fracture, left 5th metatarsal.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to December 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In the Veteran's August 2009 substantive appeal he requested the opportunity to testify at a Board hearing at the RO; however, he failed to report for the scheduled hearing and made no attempt to reschedule.  Thus, the Board finds his request for a Board hearing to be withdrawn. 38 C.F.R. § 20.704(e) (2011).

The issues of entitlement to: (1) a compensable rating for bilateral hearing loss; (2) a disability rating in excess of 10 percent for status post anterior cruciate ligament tear, right knee; (2) a disability rating in excess of 10 percent for bunion, right great toe, with hallux valgus; and (3) a compensable disability rating for status post fracture, left 5th metatarsal; are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 




FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record does not show that at any time during the pendency of the appeal the Veteran's herniated nucleus pulposus of the cervical spine is productive of forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine; or by incapacitating episodes having a total duration of at least four weeks in the last year; or by any associated objective neurological abnormalities.

2.  The preponderance of the competent and credible evidence of record does not show that at any time during the pendency of the appeal the Veteran's hypertension is manifested by diastolic pressure that is predominantly 110 or more; or by systolic pressure that is predominantly 200 or more. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for herniated nucleus pulposus of the cervical spine have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2011).

2.  The criteria for a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7101 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VA's duty to notify was satisfied by way of letters sent in March 2008 and January 2009.  Those letters fully addressed the notice elements.  Specifically, such letters in combination informed the Veteran of what evidence was required to substantiate his rating claims and of his and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how disability ratings and effective dates are assigned.  

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, and VA and private treatment records.  

The Veteran was afforded VA examinations regarding the increased rating claim on appeal.  The Board finds that such VA examinations and opinions obtained are in combination adequate to decide the issues as they include examination and are predicated on a review of the complete record, to include the Veteran's service and post-service treatment records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and in combination, provided a complete rationale, relying on and citing to the records reviewed.  Therefore, the Board concludes that findings from these examination are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Law Generally Applicable to Increased Ratings

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the primary concern is the present level of disability, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  

The Veteran's statements describing the symptoms of his service-connected disabilities are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2011).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  


III.  Analyses of Rating Claims

In addition to the above law generally applicable to disability rating claims, additional rules specifically applicable to the evaluation of the disabilities on appeal and analyzed below are contained in the following sections.

The Board has reviewed the pertinent competent evidence of record throughout the appeal period from the date of claim for increase on February 19, 2008.  The evidence of record includes VA and private treatment records, and the reports of  VA examinations.  The treatment records do not contain evidence materially inconsistent with the evidence contained in the comprehensive VA examination reports.  The clinical records reviewed include reports of relevant VA examinations conducted in April 2008 and September 2010.  

A.  Cervical Spine

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

More recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  

Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Court has held that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).  
 
The RO has evaluated the appealed cervical spine disability rating under criteria for evaluating the musculoskeletal system.  See 38 C.F.R. § 4.71a.  The RO has evaluated the service-connected herniated nucleus pulposus of the cervical spine specifically under 38 C.F.R. § 4.71a, Diagnostic Code 5242, the spine-related diagnostic code applicable to degenerative arthritis of the spine.  Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula), no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

At the same time, under VA's Rating Schedule, disabilities of the spine, are to be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2011).

If intervertebral disc syndrome (under Diagnostic Code 5243) is not evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating episodes, then the General Rating Formula for Diseases and Injuries of the Spine applies, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

As it pertains to the cervical spine, under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Id.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Id.  Unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id.

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

The Veteran seeks a disability rating in excess of 20 percent during the pendency of the claim beginning from February 19, 2008.    

Consideration of any associated objective neurologic abnormalities is a required part of the evaluation of the cervical spine rating claim on appeal.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Therefore, as part of the current appeal the Board has considered evaluation of any separate objective neurologic abnormalities associated with the herniated nucleus pulposus of the cervical spine.  
	
1.  Cervical Spine Disability Evaluation Based on Range of Motion

Because the Veteran's herniated nucleus pulposus of the cervical spine is evaluated as 20 percent disabling on the basis of range of motion, to warrant a rating in excess of that based on range of motion, the evidence then must show findings productive of forward flexion of the cervical spine limited to 15 degrees or less; or of favorable ankylosis of the entire cervical spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

When VA examined the Veteran in April 2008, the cervical spine was tender to palpation.  The curvature was maintained and there was a lump of kyphosis at the base of the cervical spine.  There was no muscle spasm of the paraspinal muscles.  Posture was normal.  On range of motion study, forward flexion was to 45 degrees, active with pain; extension was to 45 degrees, active with pain; left and right lateral flexion were to 35 and 40 degrees, respectively, active with pain; and left and right lateral rotation was to 80 degrees bilaterally without pain.  

X-ray examination showed tiny osteophyte of the anterior portion of the interspace at C5-C6, which the examiner noted to be not unusual in this age group.  There was normal curvature, and the facet and atlantoaxial joints were normal.  There was no abnormal soft tissue calcification or metallic densities.  The X-ray impression was that this was normal for the Veteran's age.  The examination report contains a diagnosis of cervical spine strain.

When VA examined the Veteran in September 2010, the Veteran reported complaints of pain with turning his head or starting to stoop forward; with fatigue and stiffness by the end of the day.  The pain has increased over time.  The Veteran reported he had flair-ups of neck pain that were severe and occurred every two to three weeks, lasting hours and requiring rest and heat/hot showers to alleviate.  The Veteran reported no associated neurological symptoms away from the neck, no numbness or paresthesias.  He reported having a history of fatigue, decreased motion, stiffness, spasm, spine pain, but no weakness.  The spine pain involved the neck with no radiation, and was constant daily, burning, with soreness and aching of moderate severity.  He did report that he had pain and restlessness into his shoulders and arms, right more than left.  

On examination, posture was normal but the head was positioned slightly forward.  The Veteran had no abnormal spinal curvatures of the cervical spine and no cervical spine ankylosis.  The Veteran had spasm and guarding, both bilaterally, but no atrophy.  He had pain with motion and tenderness, both bilaterally, but no weakness.  On range of motion study, forward flexion was to 40; extension was to 5 degrees; left and right lateral flexion were to 20 and 35 degrees, respectively; and left and right lateral rotation were both to 65 degrees.  There was objective evidence of pain on active range of motion, and on repetitive motion.  There was no additional limitations after three repetitions of range of motion.

Detailed reflex examination findings were hypoactive in the biceps and triceps. Sensory examination findings for the upper peripheral sensory branches were normal for sensory, pain or pinprick, and light touch, bilaterally, and there was no dysesthesias.  Motor examination findings for the upper extremities all reflected strength of active movement against full resistance.   Muscle tone was normal and there was no muscle atrophy.  X-rays showed normal alignment; mild spondylosis of the lower cervical spine; relative disk space narrowing at C5/6; vertebral body height maintained; and no significant change from previous examination.  The examination report states that the Veteran was currently employed full-time for 10 to 20 years and had lost no time from work in the past twelve months.  The report concluded with a diagnosis of cervical spine degenerative joint and disc disease.  The examiner opined that this would have effects on occupational activities, with problems lifting and carrying, weakness or fatigue, and pain.

On review, none of the medical or other competent evidence on file contains findings productive of forward flexion of the cervical spine limited to 15 degrees or less; or of favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  Therefore, based on the foregoing, such evidence does not provide for a disability rating in excess of 20 percent for the cervical spine disability on the basis of limitation of motion at any time during the appeal period, even with consideration of factors established under DeLuca.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).

2.  Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

The evidence also does not show any extent of incapacitating episodes that would warrant an evaluation on that basis in excess of 20 percent.  None of the evidence is productive of incapacitating episodes totaling at least four weeks in the last year.  When VA examined the Veteran in September 2010, the Veteran reported he had lost no time from work in the last twelve months.  There are no other indications of any incapacitating episodes during the appeal period.

None of the evidence shows that for any part of the appeal that there are incapacitating episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician totaling at least four weeks so as to warrant a disability rating of 40 percent.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).  

3.  Cervical Spine Disability Evaluation Based on Associated Neurologic Symptoms

As provided in Note (1), the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  

Service connection is not in effect for any upper extremity neurologic symptoms or other neurologic pathology referable as associated with the Veteran's herniated nucleus pulposus of the cervical spine.  

Review of the most recent VA examination on this matter, in September 2010, shows that there is no indication of any upper extremity radiculopathy associated with the cervical spine disability.  Findings regarding upper extremity reflexes and sensory examination were normal and there was no dysesthesias.  Applicable motor examination of the upper extremities resulted in findings of active movement against full resistance; and muscle tone was normal and there was no atrophy.  There was no diagnosis of any neurologic symptomatology involving the upper extremities.  Further, on review of symptoms, the Veteran reported no indications of radicular neurological abnormalities to an association with the cervical spine. 

None of the remainder of the clinical record contains evidence to the contrary so as to warrant a separate disability rating for any associated objective neurological abnormalities under an appropriate diagnostic code.  Id.  None of the competent medical evidence on file has linked any neurological abnormalities away from the neck to the Veteran's cervical spine disability.  

There is no medical evidence or claim that any other neurologic abnormality is associated with the cervical spine disability as radiculopathy, including such abnormalities as erectile disorder, bowel or bladder incontinence.  None is shown to be a part of a radiculopathic condition associated with the cervical spine disability.  Based on the foregoing, the preponderance of the evidence is against a finding of any other neurologic abnormalities being associated with the service-connected cervical spine disability.  The competent evidence does not show any other objective neurologic abnormalities associated with the cervical spine disability so as to warrant a separate evaluation on that account.  

B.  Hypertension

The Veteran's hypertension is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under this code, a 10 percent rating is warranted for hypertension for cases in which the diastolic pressure is predominantly 100 (mmHg (millimeters of mercury)) or more; or if the systolic pressure is predominantly 160 or more; or, this is the minimum evaluation for an individual with a history of diastolic pressure of predominantly 100 or more and who now requires continuous medication for control.  A 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more.  Finally, a 60 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 130 or more.  
In April 2008 the Veteran was afforded a VA compensation and pension (C&P) examination.  The report of that examination shows that the Veteran associated his headaches with his hypertension.  He reported he was treated with hydrochlorothiazide daily.  During examination, the Veteran's blood pressure was recorded as 153/109 sitting; 159/109 lying down, and 142/105 standing.  The report contains a diagnosis of hypertension, poorly controlled. 

VA treatment records in 2008 record blood pressure readings for the Veteran as 133/93 in February; 162/110 and 163/121 in May, and 123/78 in July.  

In September 2010 the Veteran was afforded a VA C&P examination of his hypertension.  During examination, the Veteran's blood pressure was recorded three times as 182/113, 157/110, and 156/108.  The report contains a diagnosis of essential hypertension; no known etiology.  The examiner diagnosed that hypertensive heart disease was not present. 

VA treatment records dated from January 2010 to November 2011 contain a number of blood pressure readings.  The maximum blood pressure readings contained in these records are 100 diastolic, and 162 systolic blood pressure.  

As discussed above, review of the Veteran's records of treatment on file, dated from February 2008 to November 2011, do not show that the Veteran's hypertension is productive of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Of the approximate 10 blood pressure readings during VA treatment during this period, there are only two occasions-both in May 2008-when the diastolic pressure was recorded as being at least 110, and there are no systolic pressure readings of 200 or more.  During the VA examinations systolic readings did not come close to 200 and diastolic readings met or exceeded 110 at only one of the two examinations.

In sum, based on the evidence on file, entitlement to an evaluation in excess of 10 percent for hypertension is not warranted.  Although the Veteran has been continuously diagnosed with hypertension and treated with medication during the period on appeal, at no part of the period on appeal have the Veteran's diastolic pressure readings been predominantly 110 or more, or systolic pressure readings been predominantly 200 or more.  As such, entitlement to an evaluation in excess of 10 percent disabling for hypertension is not warranted and must be denied.

C.  Conclusions

The Board has considered whether any staged rating is appropriate at any time during the entire period under consideration.  As the preponderance of the evidence is against any grant of an increased disability rating for any of the three disabilities subject to this decision, staged ratings are not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the comprehensive rating criteria addressing the disabilities on appeal as discussed above contemplate the Veteran's cervical spine disability and hypertension.  He has not described any unusual or exceptional features associated with either of the disabilities.  The rating criteria are thus adequate to evaluate the disabilities and referral for consideration of extraschedular rating is not warranted.   

Lastly, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total disability evaluation based on individual unemployability (TDIU) is part of an increased rating claim when such TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran is employed and on that basis a claim for TDIU is not raised.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

A disability rating in excess of 20 percent for herniated nucleus pulposus of the cervical spine, is denied.  

A disability rating in excess of 10 percent for hypertension is denied.


REMAND

The Veteran was afforded VA audiological evaluations in April 2008 and in September 2010.  Unfortunately, neither examiner described the functional effects caused by a hearing disability and thus are not adequate to satisfy the criteria outlined by the Court in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (holding that a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  Accordingly, a remand for another VA audiological evaluation is necessary to adjudicate this claim.

In a January 2012 rating decision the RO in part (1) denied a disability rating in excess of 10 percent for status post anterior cruciate ligament tear, right knee; (2) denied a disability rating in excess of 10 percent for bunion, right great toe, with hallux valgus; and (3) denied a compensable disability rating for status post fracture, left 5th metatarsal.  The RO notified the Veteran of the determination in a letter dated later that month.  

In a VA Form 646, dated in July 2012, the Veteran's representative submitted on behalf of the Veteran a statement indicating disagreement with these three determinations.  The Board accepts the July 2012 statement as a Notice of Disagreement with the January 2012 rating decision.  See 38 C.F.R. § 20.201 (2011).  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these three claims.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  After associating all outstanding pertinent records with the claims file, schedule the Veteran for a VA audiology examination to determine the extent and severity of his bilateral hearing loss.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including an audiological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  Also, the examiner must fully describe the functional effects of the Veteran's hearing loss disability.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report. 

2.  Issue the Veteran a statement of the case with respect to his claims challenging the RO's January 2012 rating decision that (1) denied a disability rating in excess of 10 percent for status post anterior cruciate ligament tear, right knee; (2) denied a disability rating in excess of 10 percent for bunion, right great toe, with hallux valgus; and (3) denied a compensable disability rating for status post fracture, left 5th metatarsal.  The statement of the case must include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

3.  Then reconsider the Veteran's claim for a higher rating for his bilateral hearing loss.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case, and give the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


